UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 13-1047


EMMANUELA OBI,

                 Plaintiff – Appellant,

          v.

VIRGINIA STATE UNIVERSITY,

                 Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.     John A. Gibney, Jr.,
District Judge. (3:12-cv-00825-JAG)


Submitted:   February 21, 2013               Decided:    March 27, 2013


Before AGEE and     DAVIS,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Emmanuela Obi, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Emmanuela      Obi    appeals       the      district    court’s      order

dismissing      Obi’s    civil    action       without    prejudice. *       We    have

reviewed the record and find no reversible error.                      Accordingly,

we affirm for the reasons stated by the district court.                        Obi v.

Virginia State Univ., No. 3:12-cv-00825-JAG (E.D. Va. Jan. 2,

2013).     We dispense with oral argument because the facts and

legal    contentions     are     adequately      presented      in   the   materials

before   this    court    and    argument      would     not   aid   the   decisional

process.

                                                                             AFFIRMED




     *
       Generally, orders dismissing complaints without prejudice
are interlocutory and not appealable.     Domino Sugar Corp. v.
Sugar Workers Local Union 392, 10 F.3d 1064, 1066-67 (4th Cir.
1993).   However, orders dismissing actions or cases in their
entirety without prejudice generally are appealable.     Chao v.
Rivendell Woods, Inc., 415 F.3d 342, 345 (4th Cir. 2005).     We
find that the district court’s order is an appealable order
because the action was dismissed in its entirety and the
district court’s order indicates that “amendment of [Obi’s]
complaint would not permit [her] to continue the litigation in
the district court.” Id.



                                           2